Citation Nr: 1722394	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  05-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for schizophrenia, undifferentiated type, currently evaluated as 50 percent disabling, to include the issue of a rating in excess of 30 percent prior to February 2011, and a rating in excess of 10 percent prior to August 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO in San Diego, California, has current jurisdiction of the case.

In January 2009 and November 2016, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As instructed by the Board in the prior remand, the Veteran was scheduled for VA examination in April 2017; however, the letter notifying the Veteran of the scheduled examination is not included in the Veterans Benefits Management System (VBMS) e-folders.  All notification letters should be included in the VBMS e-file.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Moreover, the Veteran's representative has expressly asked that the case be remanded for another attempt at securing an examination for the Veteran.  

Furthermore, the Veteran's correct address is not clear from a review of the e-file.  The e-file contains a November 9, 2016, examination request, which contains an address of [REDACTED], whereas a second examination request dated February 6, 2017, contains an address of [REDACTED].  The last correspondence from the Veteran (a withdrawal of a hearing request that was received in December 2015) was a response to a letter from the RO that was addressed to [REDACTED].  In fact it appears that all correspondence sent to [REDACTED] to include the March 2017 supplemental statement of the case (SSOC) and April 2017 Board notification letter have been returned by the postal service.  It appears that the VA VACOLS system maintains the [REDACTED] address.

Accordingly, to ensure due process, the Board will provide the Veteran with a new opportunity for a VA examination.  Notice of the examination should be sent to the correct address.

Accordingly, the case is REMANDED for the following action:

1. Ascertain the Veteran's current address and send all the necessary notices to this address-including the examination request. Document all efforts to ascertain his current address, including any contact with his representative to obtain this information. 

2. Then, schedule a VA examination to determine the severity of his schizophrenia. All efforts to schedule this examination should be documented.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability on appeal. 

3. After the above development has been completed, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  

	(CONTINUED ON NEXT PAGE)


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




